Geo Strategic Defense Solutions

Principles:
HH Sheikh Khalid
Matthew Pittard

Divisions
  •    Defense Consultancy
  •    Intelligence & Forensic Training
  •    Private Security Training
  •    Defense Equipment & Force Modernization Programs
  •    Maritime Security
  •    Military & Law Enforcement Training
  •    Logistical Support
  •    Range Services & Facility Construction

Initial Target Market: Qatar
  •     Amiri Guard
  •     ISF
  •     QAF
  •     QAF SF
  •     Coast Guard
  •     Air Force

Secondary Markets:
  •   GCC

Initial Objectives after formation:
  •     Formation of Company in Qatar

  •   Acquire necessary operating licenses or permissions to possess Firearms &
      Destructive Devices in Qatar.

  •   Set internal International Operational Structure and SOP (not to include Special
      Programs)

  •   Office & Support Staff

  •   Develop Operations Budget & Infrastructure/Facilities Planning to include:

                •    Marketing Material and Supplier Support in Qatar.

                •    Office Facility

                •    Training Support Facilities

                       •    Armory
                          •    Test Range

                          •    Metal Fabrication Shop

                          •    Team House for Instructors

                  •    Operational Training Area

  •    Develop territory action plan for each vertical market within Qatar.

                  •    Client Identification i.e. Mil/LE/Security

                  •    Amiri Guard, Internal Security Force, QAF, Coast Guard and Air
                       Force.

  •    Identify Key POC’s in each agency specified, detailed information and liaison for
       each specific client. Create web of contacts for targeting and sales strategy.



                                    Vision, Strategy, Action


Strategy Development & Adaptive Planning:
Strategy development is critical when approaching prospective clients however given the
cultural challenges and differences most direct sales methods are not always found to be
effective in the AOR outlined. Relationship building with clients on a personal level
through mentoring and as a consultant based relationship is more effective at establishing
long term potential and repeat sales for clients.
Marketing:
Effective marketing plans catered to our targeted customer base are essential for
promoting a positive corporate image and for advertising to a particular demographic.
Clear thinking and clear prioritization of market focus areas will help streamline our
corporate process generally, but it will also help any marketing strategy.
Investing in a broad but focused range of marketing material is a core driver in
establishing a footprint in Qatar and international verticals– i.e., brochures, catalogs,
website data, product PDF's and releasable technical data.
